Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Response to Amendment
	Upon consideration of the amended Claim 11, the previous objection thereto is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to add the limitation “wherein adjusting each actuator comprises applying at least one localized pressure that causes a local elongation of at least one flatness control zone” in lines 18-19. This limitation does not have support in the original disclosure. Examiner notes that paragraph [0029] of the original specification states that the localized pressures cause localized bending in the work roll at the flatness control zones and that the work roll “can be bent, shaped, or otherwise deformed as desired” ([0029] line 11). While it is true that bending/shaping/deforming the work roll may result in some localized elongation at the flatness control zones, the specification does not explicitly disclose localized elongation, so this is not sufficient support for this limitation. Accordingly, this limitation is considered to be a recitation of new matter. Claims 2-10 are rejected by virtue of their dependence upon Claim 1.
Similarly, Claim 11 has been amended to add the limitation “such that the localized pressures cause a localized elongation of at least one flatness control zone” in lines 19-20. As discussed above, the original disclosure does not support localized elongation of a flatness 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “wherein adjusting each actuator comprises applying at least one localized pressure that causes a local elongation of at least one flatness control zone” in lines 18-19 is unclear. The limitation is not clear as to which component is applying this localized pressure, and where the pressure is being applied (i.e. the substrate, the work roll/flatness control zone, etc.). Further, it is not clear if “at least one localized pressure” is meant to refer to at least one of the plurality of localized pressures recited in line 6, or if it is a separate localized pressure. 
Claims 2-10 are rejected by virtue of their dependence upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al., hereinafter Krueger (US 7,797,974), in view of Ball et al., hereinafter Ball (US 7,353,681).
Regarding Claim 1, Krueger discloses (Figures 1-3 and 6) a method of controlling flatness of a substrate, the method comprising: directing the substrate (steel strip 1) to a work stand (cluster mill 2) of a finishing line and between a pair of vertically aligned work rolls (see Annotated Figure 2 below) of the work stand; applying, by a first work roll (upper work roll, see Annotated Figure 2 below) of the pair of vertically aligned work rolls, a plurality of localized pressures to the substrate across a width of the substrate (column 4 lines 31-36; the backup rolls 18 having adjustable excenters 14a press onto the intermediate rolls and the work roll, which influences the roll gap profile, which corresponds to a plurality of localized pressures being applied to the substrate), wherein each of the plurality of localized pressures is applied by a corresponding flatness control zone of the first work roll (regions of the upper work roll corresponding to the locations of the excenters 14a in the backup rolls 18), and wherein the localized pressure applied by each flatness control zone is controlled by a corresponding actuator (actuators 3 comprising excenter actuators 14); measuring an actual flatness profile of 

    PNG
    media_image1.png
    541
    552
    media_image1.png
    Greyscale

Krueger Annotated Figure 2
Krueger is silent to the overall thickness and length of the substrate remaining substantially constant. Ball teaches (Figure 1) a method for rolling sheet metal wherein an overall thickness and a length of the substrate (sheet article 6) remains substantially constant as the substrate enters and exits the work stand (work roll 2 and coulter roll 4; column 3 lines 36-37). This helps avoid loss of flatness in the substrate, which results in wrinkling or buckling of the material (column 1 lines 34-36 and 47-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the method disclosed by Krueger maintains a substantially constant overall thickness and length of the substrate, as taught by Ball, in order to avoid loss of flatness of the substrate and its associated negative effects.
Regarding Claim 2, with reference to the aforementioned combination of Krueger and Ball, Ball does not explicitly teach that the overall thickness of the substrate is reduced by 0.0% 
Regarding Claim 3, Krueger does not disclose that an average of the plurality of localized pressures applied by the first work roll to the substrate is less than a yield strength of the substrate. Ball teaches that exceeding the yield strength of the substrate when applying localized pressures thereto can result in changes in length, thickness, and shape of the substrate, leading to loss of flatness, wrinkling, and buckling (column 1 lines 32-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling flatness of a substrate disclosed by Krueger such that an average of the plurality of localized pressures applied by the first work roll to the substrate is less than a yield strength of the substrate, as taught by Ball, to prevent undesirable changes in length, thickness, and shape of the substrate.

Regarding Claim 5, Krueger does not disclose that adjusting the actuators comprises adjusting a different actuator than the at least one actuator such that the localized pressure at the flatness control zone corresponding to the different actuator is less than the yield strength of the substrate. Ball teaches that, in areas outside of where the substrate is to be plastically deformed, the localized pressures are less than the yield strength of the substrate (column 2 lines 54-58). This is done because exceeding the yield strength of the substrate can cause undesirable changes to the thickness, length, and shape of the substrate, which results in loss of flatness, wrinkling, and buckling (column 2 lines 32-36). Therefore, it would have been 
Regarding Claim 6, Krueger discloses (Figure 1) applying the plurality of localized pressures to the substrate with the first work roll comprises freezing a vertical position of a second work roll vertically aligned with the first work roll (column 4 lines 14-15; only upper rolls are adjustable, which implies that lower rolls are not; i.e. lower rolls are frozen).
Regarding Claim 8, Krueger discloses (Figures 1-2) the outer surface of the first work roll (upper work roll, see Annotated Figure 2 above) comprises a texture, and wherein adjusting the actuators (actuators 3 comprising excenter actuators 14) such that the actual flatness profile achieves the desired flatness profile further comprises applying the texture to the surface of the substrate (column 4, lines 10-11 and lines 31-36; steel strip 1 is rolled in the mill, implying that it is contacting the outer surface of the upper work roll as it passes through the roll gap, the profile of which is influenced by adjusting the excenter actuators 14, and thus the texture of the outer surface of the upper work roll is applied to the strip). Examiner note: the claim as set forth does not specify what kind of texture (e.g. smooth, bumpy, wavy, ridged, etc.) the surface of the first work roll comprises. Krueger is silent to the details of the surface of the upper work roll, but because it is a physical object, it inherently has a texture, and thus meets the limitation of the claim.

Regarding Claim 10, Krueger does not disclose that increasing the localized pressures of flatness control zones corresponding to the regions of tensile residual stress comprises applying localized pressures that cause a localized elongation of from greater than 0.0% to 1.0%. Examiner notes that the Applicant has not set forth any criticality to the selection of 1% as the upper bound for localized elongation of the substrate in these regions that results in an unexpected benefit. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the method of controlling flatness of a substrate disclosed by Krueger and modified by Ball such that increasing the localized pressures of flatness control zones corresponding to the regions of tensile residual stress comprises applying localized pressures that cause a localized elongation of from greater than 0.0% to 1.0%, because such selection or determination would be the result of routine 
Regarding Claim 11, Krueger discloses (Figures 1-3 and 6) a flatness control system comprising: a work stand (cluster mill 2) of a finishing line comprising a pair of vertically aligned work rolls (see Annotated Figure 2 above), wherein a first work roll (upper work roll, see Annotated Figure 2 above) of the pair of vertically aligned work rolls comprises a plurality of flatness control zones across a width of the first work roll (regions of the upper work roll corresponding to the locations of the excenters 14a in the backup rolls 18), and wherein each flatness control zone is configured to apply a localized pressure to a corresponding region on a substrate (column 4 lines 31-36; the backup rolls 18 having adjustable excenters 14a press onto the intermediate rolls and the work roll, which influences the roll gap profile, which corresponds to a plurality of localized pressures being applied to the metal strip 1), wherein the first work roll comprises an outer surface that is configured to contact a substrate during processing (column 4 lines 10-11; steel strip 1 is rolled in the mill, implying that it is contacting the outer surface of the upper work roll); a plurality of actuators (actuators 3 comprising excenter actuators 14), wherein each actuator corresponds with one of the plurality of flatness control zones and is configured to cause the corresponding flatness control zone to apply the localized pressure to the corresponding region on the substrate by contacting the outer surface of the first work roll with the surface of the substrate (column 4 lines 31-36; the backup rolls 18 having adjustable excenters 14a press onto the intermediate rolls and the work roll, which influences the roll gap profile, which corresponds to a plurality of localized pressures being applied to the strip when it is contacted with the outer surface of the upper work roll), and 
Krueger is silent to the overall thickness and length of the substrate remaining substantially constant. Ball teaches (Figure 1) an apparatus for rolling sheet metal wherein an overall thickness and a length of the substrate (sheet article 6) remains substantially constant when the substrate exits the work stand (work roll 2 and counter roll 4; column 3 lines 36-37). This helps avoid loss of flatness in the substrate, which results in wrinkling or buckling of the material (column 1 lines 34-36 and 47-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the flatness control system disclosed by Krueger maintains a substantially constant overall thickness and 
Regarding Claim 13, Krueger does not disclose that an average of the plurality of localized pressures applied by the first work roll to the substrate is less than a yield strength of the substrate. Ball teaches that exceeding the yield strength of the substrate when applying localized pressures thereto can result in changes in length, thickness, and shape of the substrate, leading to loss of flatness, wrinkling, and buckling (column 1 lines 32-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness control system disclosed by Krueger such that an average of the plurality of localized pressures applied by the first work roll to the substrate is less than a yield strength of the substrate, as taught by Ball, to prevent undesirable changes in length, thickness, and shape of the substrate.
Regarding Claim 14, Krueger does not disclose that the controller is configured to adjust at least one actuator such that the localized pressure at the flatness control zone corresponding to the at least one actuator is greater than a yield strength of the substrate. Ball teaches that a localized pressure greater than a yield strength of the substrate allows the substrate in that area to be plastically deformed (column 4 lines 14-17). One of ordinary skill in the art would understand that, in order to permanently correct a flatness error in the substrate, a small amount of plastic deformation is necessary, otherwise the substrate will spring back after exiting the roll stand. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness control system disclosed by Krueger such that the controller is configured to adjust at least one actuator such 
Regarding Claim 15, Krueger does not disclose that the controller is configured to adjust a different actuator than the at least one actuator such that the localized pressure at the flatness control zone corresponding to the different actuator is less than the yield strength of the substrate. Ball teaches that, in areas outside of where the substrate is to be plastically deformed, the localized pressures are less than the yield strength of the substrate (column 2 lines 54-58). This is done because exceeding the yield strength of the substrate can cause undesirable changes to the thickness, length, and shape of the substrate, which results in loss of flatness, wrinkling, and buckling (column 2 lines 32-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness control system disclosed by Krueger such that the controller is configured to adjust a different actuator than the at least one actuator such that the localized pressure at the flatness control zone corresponding to the different actuator is less than the yield strength of the substrate, as Ball teaches that this will prevent undesirable changes in length, thickness, and shape of the substrate.
Regarding Claim 16, Krueger is silent to the controller being configured to minimize a difference in load between flatness control zones. However, Krueger does disclose an adaptive parameterizing means which allows optimization of control dynamics (i.e. control of actuator dynamics and rolling speed) for all operating ranges (column 6 lines 17-21). One of ordinary skill in the art would understand that when the difference in load between flatness control zones is 
Regarding Claim 18, Krueger discloses (Figures 1-2) the outer surface of the first work roll (upper work roll, see Annotated Figure 2 above) comprises a texture, and wherein adjusting the actuators (actuators 3 comprising excenter actuators 14) such that the actual flatness profile achieves the desired flatness profile further comprises applying the texture to the surface of the substrate (column 4, lines 10-11 and lines 31-36; steel strip 1 is rolled in the mill, implying that it is contacting the outer surface of the upper work roll as it passes through the roll gap, the profile of which is influenced by adjusting the excenter actuators 14, and thus the texture of the outer surface of the upper work roll is applied to the strip). Examiner note: the claim as set forth does not specify what kind of texture (e.g. smooth, bumpy, wavy, ridged, etc.) the surface of the first work roll comprises. Krueger is silent to the details of the surface of the upper work roll, but because it is a physical object, it inherently has a texture, and thus meets the limitation of the claim.
Regarding Claim 19, Krueger discloses (Figures 5A and 6) that the flatness measuring device (flatness measuring roller 6a) is configured to determine regions on the substrate with tensile residual stress and regions on the substrate with compressive residual stress (column 4 line 66 - column 5 line 3; compressive stress is equivalent to negative tensile stress, so by measuring strip tension across the entire strip, both of these properties are being measured), 
Regarding Claim 20, Krueger does not disclose that the controller is configured to adjust the actuators such that the localized pressures of flatness control zones corresponding to the regions of tensile residual stress cause a localized elongation of from greater than 0.0% to 1.0%. Examiner notes that the Applicant has not set forth any criticality to the selection of 1% as the upper bound for localized elongation of the substrate in these regions that results in an unexpected benefit. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the flatness control system disclosed by Krueger and modified by Ball such that the controller is configured to adjust the actuators such that the localized pressures of flatness control zones corresponding to the regions of tensile residual stress cause a localized elongation of from greater than 0.0% to 1.0%, because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Ball as applied to Claims 1 and 11, respectively, and further in view of Pont (US 2005/0115295).

Regarding Claim 17, Krueger is silent to the outer surface of the first work roll being smooth. Pont teaches (Figures 1-2) an apparatus for rolling a metal strip (strip 12), wherein the first work roll (texturing roll 38) comprises an outer surface configured to contact a surface of the substrate during processing, wherein the outer surface of the first work roll is smooth and wherein the first work roll is configured to smooth a surface topography of the surface of the substrate ([0015] lines 1-5). Since this is a known design for the outer surface of a work roll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness control system disclosed by Krueger such that the outer surface of the first work roll is smooth, and the first work roll is configured to smooth a surface topography of the surface of the substrate, as taught by Pont. Pont is silent to the specific surface roughness of the first work roll. Examiner notes that the Applicant has not set .

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument on pages 7-8 of the Remarks that the art of record does no teach or suggest localized elongation in the flatness control zones while the length of the substrate remains substantially constant, Examiner respectfully disagrees. As discussed above, Krueger discloses that the roll gap profile is influenced by the excenters being actuated (column 4 lines 31-36) and shows the effect of this in Figure 3. In order for the roll gap to have a profile as shown in Figure 3, bending or deforming of the work roll must be occurring, which implies localized elongation is occurring at various regions of the work roll (i.e. the flatness control zones). Claims 1 and 11 as amended are thus not patentably distinct from the disclosure of Krueger. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bergsten (US 2010/0249973) discloses a method and device for optimizing flatness control while rolling a strip comprising using a controller to adjust actuators that apply localized pressures to a work roll such that bending occurs and the roll gap profile is adjusted in such a way to achieve a desired flatness in the rolled strip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725